Citation Nr: 0904558	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinea versicolor, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for bronchospasm, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to March 
1989, July 1989 to October 1989, and December 1990 to June 
1991.  The veteran also served in the Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims 
sought.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations from February to March 1991.

2.  Tinea versicolor and bronchospasm, including as due to an 
undiagnosed illness, were not present in service and are not 
otherwise related to active duty.

3.  The preponderance of the evidence is against finding that 
the veteran has PTSD due to a verified in-service stressor.

4.  The veteran is not currently service-connected for any 
disabilities.




CONCLUSIONS OF LAW

1.  Tinea versicolor, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

2.  Bronchospasm, including as due to an undiagnosed illness, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.317.

3.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.304(f), 
3.326 (2008).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in August and December 2005 of the information and evidence 
needed to substantiate and complete a claim.  VA did fail to 
fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question for the claims on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused was harmless, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claims for service connection and entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  Thus, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  The claims were 
readjudicated in March 2007 and February 2008.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records.  The Board notes that 
the veteran was not afforded VA examinations in response to 
his claims.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316 or 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  In the present case, however, an examination is not 
required since the evidence of record fails to indicate that 
the veteran currently has a diagnosis of PTSD or current 
symptoms of a lung or skin disability.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for tinea versicolor and bronchospasm

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (1) an undiagnosed illness, (2) the following 
medically unexplained chronic multi-symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (3) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  A disability referred to in this section 
shall be considered service connected for the purposes of all 
laws in the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).
 
Claims of entitlement to service connection for a 
"qualifying chronic disability" under 38 C.F.R. § 3.317, do 
not require that the veteran provide competent evidence 
linking a current disability to an event during service.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under section 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The record shows that the veteran does not currently have an 
undiagnosed illness.  He has clearly been diagnosed both with 
bronchospasms and tinea versicolor.  See September 1993 
medical records (diagnosing tinea versicolor); October 1993 
medical record (noting history of sinusitis, cough, wheezing 
with a diagnosis of possible asthma); and March 1994 medical 
examinations (diagnosing bronchospasm).  Since 1994, however, 
the veteran has not submitted or identified any medical 
records that would indicate that he has ongoing problems with 
tinea versicolor or bronchospasm, to include due to an 
undiagnosed illness.

Service connection is also not warranted for the veteran's 
claimed lung and skin disabilities on a presumptive basis as 
a qualifying chronic disability resulting from an undiagnosed 
illness under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317, 
because the disorder has been attributed to known clinical 
diagnoses. i.e., tinea versicolor and bronchospasm.

The veteran also does not qualify for direct service 
connection because the record does not contain any current 
medical records establishing the current existence of either 
disorder.  Establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Initially, the first question that must be resolved is 
whether the veteran meets the requirement of having a current 
disability. To be present as a current disability, the 
claimed condition must be present at the time of the claim 
for benefits, as opposed to sometime in the distant past.  
Gilpin v.West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).

The veteran filed his claims in June 2005.  He reported 
complaints of a rash in September 1993, and he was diagnosed 
with tinea versicolor.  Since that date, the record does not 
contain any complaints of or treatment for any symptoms of 
tinea versicolor.

The record also contains complaints of ongoing chest 
congestion and shortness of breath.  See October 1993 medical 
record.  The record shows a possible diagnosis of asthma.  
See November 1993 medical record.  In March 1994, the veteran 
was diagnosed with a bronchospasm, with a history of 
bronchitis.  See service medical examination.  An x-ray of 
the chest was negative for any findings.  At this 
examination, the veteran noted a seventeen year history of 
smoking.  Since March 1994, however, the available record 
does not contain any clinical finding documenting complaints 
of, or treatment for, chronic bronchospasms.

In sum, the preponderance of the competent evidence of record 
is against finding that the veteran currently suffers from 
tinea versicolor or chronic bronchospasms.  As such, 
entitlement to service connection must be denied.  

Post-traumatic stress disorder

Service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f).

The veteran claims that he developed PTSD when he could not 
seal his gas mask during a SCUD missile attack in Saudi 
Arabia during the Gulf War.  The veteran, however, has not 
been diagnosed with PTSD.  In December 2000, the veteran 
received a psychological examination at a VA Medical Center.  
He reported that experiencing unwanted memories of Desert 
Storm trauma several times per week which caused minimal 
distress.  He stated that he had unpleasant dreams once or 
twice a week related to Desert Storm.  He denied becoming 
emotionally upset when reminded of trauma.  The psychologist 
noted that the veteran suffered from mild PTSD symptoms 
associated with experiences of Desert Storm, but he did not 
meet clinical criteria for a diagnosis of PTSD.  See December 
2000 psychological testing.  Rather, the veteran was 
diagnosed with generalized anxiety disorder and alcohol 
dependence.  Id.

Other records present similar findings.  A September 2002 
record notes that the veteran had a diagnosis of PTSD from 
another VA Medical Center (as relayed to the examiner by the 
appellant), but his symptoms had since improved.  See 
September 2002 record.  The veteran admitted that his 
diagnosis was borderline PTSD, "i.e., he barely fulfilled 
the criteria."  Id.  He was diagnosed with depression and 
alcohol abuse.  Id.  Although the veteran claimed he had a 
prior diagnosis of PTSD, the records from the clinic that he 
claimed the diagnosis was made do not contain such a 
diagnosis.  See Tennessee Valley VA Medical Center records.

The veteran was hospitalized for depression and suicidal 
tendencies, but he was not diagnosed with post traumatic 
stress disorder.  See records from Halifax.  None of his 
symptoms were related to his active duty service.  Id.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim for service connection for PTSD must 
be denied because the first essential criterion for the grant 
of service connection-competent evidence of the disability 
for which service connection is sought-is not met.

Finally, even assuming that the appellant has a valid 
diagnosis of PTSD, the preponderance of the competent medical 
evidence is against finding that he suffers from such a 
disability.  Moreover, there is no competent evidence that 
such a diagnosis is based on an independently verifiable in-
service stressor, to include difficulties donning a gas mask.  
Hence, service connection must be denied. 

TDIU

The veteran asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.

A total disability evaluation based on individual 
unemployability due to service-connected disorders is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person is so 
disabled that he is unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected disabilities.  38 C.F.R. §§ 3.340, 4.16.  If there 
is only one service-connected disability, it must be rated at 
60 percent or more; if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

The veteran is not currently service connected for any 
disability.  Therefore, he is not entitled to TDIU as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the Board 
should deny the claim on the ground of lack of legal merit).

Conclusion

The Board acknowledges that the veteran firmly believes that 
he is entitled to service connection for his claimed 
disabilities, and his assertions have been taken into 
consideration.  As a lay person, however, he does not have 
the requisite training and expertise to render an opinion on 
a medical matter, such as a diagnosis of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to service connection for tinea versicolor, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for bronchospasm, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


